DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 29, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters: 

The disclosure is objected to because of the following informalities: 
Page 7, paragraph [0022], line 5: replace “Reference’s” with –reference’s--.
Page 8, paragraph [0024], line 3: insert –of-- before “another”.
Appropriate correction is required.

Claims 1-7, 11 and 18 are objected to because of the following informalities:  
Regarding claim 1: The last two lines of claim 1 recite “…the first heap object is not kept alive by the weak reference node during by garbage collection” (emphasis added).  The word “by” appears to be unnecessary and creates awkwardness within the sentence structure.
Regarding claim 4, line 4: insert –of—before “a”.

Regarding claim 18, line 4: insert –of—before “a”.
Claims 2, 3, and 5-7 are object to as being dependent upon a previous dependent claim.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 8-10 and 12-17 are allowed over the prior art of record.
Claim 1 is objected to, but would be allowable is amended as disclosed supra.
Claims 2, 3, 5-7, 19 and 20 are objected to as being dependent upon an objected base claim, but would be allowable if parent claim 1 is amended as disclosed supra.
Claims 4, 11, and 18 are objected to, but would be allowable if amended as disclosed supra.
The prior art of Bauer, Stanev, Stoodley, Redestig, Corrie, Schreiber, Beard, and the IDS filed 8/29/18 teach related weak and strong referencing as it pertains to heap storage, but fails to teach the combination including the limitation of  a first heap object in a managed heap that holds at least one off-heap pointer pointing to a first off-heap data structure; and a weak reference node linked to the first heap object such that the first heap object is not kept alive by the weak reference node during by garbage collection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art corresponds to related heap, weak and strong referencing, and garbage collection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BRIAN R PEUGH/               Primary Examiner, Art Unit 2137